Title: To James Madison from Clarkson Crolius, 29 November 1819
From: Crolius, Clarkson
To: Madison, James


Sir.
New York Novr. 29. 1819
By the direction of the Society of Tammany, or Columbian order, I do myself the honor of transmitting to you by this days mail the address of that Society; on the subject of national economy and domestic manufactures; The Society, as well as myself, would feel highly gratified, should the Sentiments it contains coincide with your own. I have the honor to be, with the highest consideration of respect, Sir, Yours Obediently.
Clarkson Crolius.
